UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM D. COHAN,

 

Plaintiff,

-against- : ORDER

20 Ci |
UNITED STATES DEPARTMENT OF THE 20 Civ, 8900 (GBD) |
TREASURY, RYAN LAW, in his official capacity :

of Director of FOIA and Transparency, : {

Defendants.

 

GEORGE B. DANIELS, United States District Judge:
The status conference is adjourned from May 20, 2021 to June 8, 2021] at 9:45 a.m. The

parties shall submit a status letter no later than June 1, 2021.

Dated: May 18, 2021
New York, New York

 

SO ORDERED.

rosgu 8 Donal

POR B. DANIELS
ited States District Judge

 

 

 
